BRYAN D. SCHRODER
United States Attorney

ADAM ALEXANDER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West 7th Ave., #9, Rm. 253
Anchorage, AK 99513-7567
Phone: 907-271-5071
Email: Adam.Alexander@usdoj.gov

CATHERINE ALDEN PELKER
Trial Attorney
Computer Crime & Intellectual Property Section
1301 New York Avenue, NW, Suite 600
Washington, DC 20005
Telephone: (202) 514-1026
Facsimile: (202) 514-6113
Email: Catherine.Pelker@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,              )   No. 3:19-cr-00109-RRB-DMS
                                         )
                          Plaintiff,     )   COUNTS 1-3:
                                         )   WIRE FRAUD
          vs.                            )    Vio. of 18 U.S.C. § 1343
                                         )
  PAVEL TSURKAN, a/k/a                   )   COUNTS 4-5:
  “RUSSIAN8,” d/b/a                      )   COMPUTER INTRUSIONS
  “RUSSIAN2015.RU”                       )    Vio. of 18 U.S.C. § 1030(a)(5)(A)
                                         )
                          Defendant.     )   CRIMINAL FORFEITURE
                                         )   ALLEGATION:
                                         )     18 U.S.C. §§ 981, 982, 1030;
                                         )   21 U.S.C. § 853; and 28 U.S.C. § 2461.




      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 1 of 10
                                   INDICTMENT

The Grand Jury Charges that:

                                        BACKGROUND

       1.     At all times relevant to this indictment, PAVEL TSURKAN was an

Estonian citizen residing in Estonia.

       2.     A proxy was an intermediary computer to which Internet users connected in

order to conceal their location and identity online. In a proxy arrangement, Client A

attempting to access Website C would first route the communications through Client B,

the proxy. Website C would see only the traffic coming from Client B and would be

unaware of the relationship between Client A and Client B. Proxies were commonly

used by cyber criminals to avoid detection by a website’s anti-fraud measures and

apprehension by authorities.

       3.     A botnet was a collection of computers controlled as a group, often through

infection with malicious software and without the knowledge or permission of the

computers’ owners.

       4.     Internet of Things (IoT) devices were everyday physical devices that had

the capability of communicating via a network, such as the Internet. These devices

commonly ran variations of the Linux operating system and were designed around a core

set of features. Some examples of IoT devices included smart thermostats, DVRs, and

surveillance systems.

       5.     A router was a device that connected different networks and made decisions

about where to direct data that passed through it. Home internet routers, for example,

                                         Page 2 of 10

      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 2 of 10
could connect multiple personal devices within a residence to the Internet, and could

ensure that Internet traffic was routed to the correct device.

       6.     “Spam” referred to unsolicited e-mail communications sent in bulk with

commercial, fraudulent, or malicious intent. Spam was commonly used by cyber

criminals to distribute malicious software (“malware”).

       7.     The Exploits Block List (XBL) was a database maintained by a private

organization listing IP addresses of computers infected with malware hijacked computers

infected by illegal third-party exploits. Many third-party mail servers used the XBL in

their e-mail filtering, so that e-mail sent from IP addresses contained on the XBL would

either be filtered out as “Spam” or “Junk” or would “bounce,” returning to sender.

                                       COUNTS 1-3

       8.     From on or about August 2015 to on or about August 2016, in the District

of Alaska and elsewhere, defendant PAVEL TSURKAN devised and intended to devise a

scheme to defraud and to obtain money and property by means of materially false and

fraudulent pretenses, representations and promises.

                                 The Scheme and Artifice

       9.     The object of the scheme was to infect victim computer devices and

misappropriate them for use as proxies by TSURKAN and his criminal clientele.

TSURKAN infected IoT devices, including internet routers located in the District of

Alaska, and sold access to the infected devices to his customers, who routed their internet

traffic through the devices. In doing so, TSURKAN and his customers co-opted the



                                         Page 3 of 10

      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 3 of 10
victim routers and their Internet bandwidth without obtaining the victims’ permission or

compensating them for the use of their devices and Internet service.

                                    Manner and Means

It was part of the scheme that:

       10.    TSURKAN remotely gained access to computer devices, including home

Internet routers, in the District of Alaska an elsewhere. In total, TSURKAN

compromised over 1,000 victim devices worldwide, including at least 60 victims in the

District of Alaska who were customers of ALASKA VICTIM ISP.

       11.    TSURKAN utilized the victim devices to build and operate an Internet of

Things (IoT)-based botnet (the "Russian2015 botnet"), which utilized the domain

Russian2015.ru.

       12.    TSURKAN modified the operation of each compromised Internet router so

that it could be used as a proxy, allowing TSURKAN to transmit third-party Internet

traffic through the home Internet routers without their owners’ knowledge or consent.

       13.    TSURKAN sold access to the victim devices to cyber criminals located

around the globe, who in turn routed their Internet traffic through the victims' routers.

       14.    At times, TSURKAN allowed dozens of his criminal clients to route their

traffic through a single victim’s home internet router. For example, in the case of Victim

3, a hospital located in Alaska, TSURKAN configured the victim’s router to allow it to

channel the traffic for over 70 different computers, designated by TSURKAN.




                                        Page 4 of 10

      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 4 of 10
      15.    TSURKAN used a command and control (C2) server located in the

Netherlands. TSURKAN accessed this C2 through his home in Estonia and sent wires to

victim devices located in the District of Alaska and elsewhere.

      16.    The malware that infected the victim devices caused them to “check in”

with the C2 every three minutes, notifying the C2 that the victim was ready for

instructions. The malware also caused the infected victim devices to resolve the

Russian2015 domain every three minutes, in order to determine whether the Russian2015

botnet was operating from a different C2. Collectively, this resulted in each victim

device sending hundreds of additional communications each day that were not authorized

by the victims and co-opted the victims’ bandwidth without compensation to the victims.

      17.    Cyber criminals utilized the victim devices as proxies for a variety of

purposes, including sending spam e-mail messages. Indeed, the IP address for Victim 2,

located in the District of Alaska, was added to the Exploits Block List (XBL), meaning

that mail sent from Victim 2’s IP address would be returned or otherwise flagged as spam

or “junk” by mail systems utilizing the XBL for spam filtering.

      18.    The unlawful use of the victims' routers resulted in latency in the victims'

own Internet connections as well as significant data overage charges. For example, one

Alaskan-based victim reported that, while his router was co-opted into the Russian2015

botnet, he consumed 3-4 gigabytes (GB) of data each day, even after he disconnected all

devices from his WiFi router. Another Alaskan victim, who reported a typical

consumption of less than 0.5 GB of data each day, noted a surge up to 6 GB/day while

infected with TSURKAN’s malware. The victims and/or their Internet Service Providers

                                       Page 5 of 10

      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 5 of 10
(ISPs), including ALASKA VICTIM ISP, were left to pay for the considerable data

utilized by the cyber criminals who had routed their traffic through the victims’ devices.

Alaska-based victims incurred data overages in the range of hundreds to thousands of

dollars per victim.

                                          Execution

       19.    On or about each of the dates set forth below, in the District of Alaska and

elsewhere, defendant PAVEL TSURKAN, for the purpose of executing the scheme

described above, caused to be transmitted by means of wire communication in interstate

commerce the signals and sounds described below for each count, each transmission

constituting a separate count:

   COUNT                  DATE                            DESCRIPTION

       1              March 10, 2016       Wire transmitted from TSURKAN’s C2 to a
                                         router utilized by Victim 1, a rural school district
                                                       in the District of Alaska
       2               April 1, 2016     An executable file transferred from TSURKAN’s
                                           C2 to Victim 2’s router, which configured the
                                             router to operate as a Russian2015 proxy
       3              April 19, 2016       Wire transmitted from TSURKAN’s C2 to a
                                            router utilized by Victim 3, a hospital in the
                                                           District of Alaska

                                          COUNT 4

       20.    The allegations set forth in paragraphs 1-19 of this Indictment are realleged

and incorporated into this Count, as if fully set forth herein.

       21.    Between on or about February 10, 2016 and April 5, 2016, in the District of

Alaska and elsewhere, the defendant, PAVEL TSURKAN, knowingly caused the

transmission of a program, information, code, and command, and as a result of such
                                         Page 6 of 10

      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 6 of 10
conduct, intentionally caused damage without authorization to a protected computer, to

wit, a router utilized by Victim 2, an individual in the District of Alaska; and the offense

caused loss from a related course of conduct – to wit, the infection of additional devices

for use in the Russian2015 proxy botnet – affecting one or more other protected

computers aggregating at least $5,000 in value, and the offense caused damage affecting

ten or more protected computers during a one-year period, specifically from on or about

August 2, 2015 through August 1, 2016.

       All of which is in violation of Title 18, United States Code, Section 1030(a)(5)(A)

and (c)(4).

                                          COUNT 5

       22.    The allegations set forth in paragraphs 1-19 of this Indictment are realleged

and incorporated into this Count, as if fully set forth herein.

       23.    Between on or about February 2, 2016 and April 5, 2016, in the District of

Alaska and elsewhere, the defendant, PAVEL TSURKAN, knowingly caused the

transmission of a program, information, code, and command, and as a result of such

conduct, intentionally caused damage without authorization to a protected computer, to

wit, a router utilized by Victim 4, an individual in the District of Alaska; and the offense

caused loss from a related course of conduct – to wit, the infection of additional devices

for use in the Russian2015 proxy botnet – affecting one or more other protected

computers aggregating at least $5,000 in value, and the offense caused damage affecting

ten or more protected computers during a one-year period, specifically from on or about

August 2, 2015 through August 1, 2016.

                                         Page 7 of 10

      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 7 of 10
       All of which is in violation of Title 18, United States Code, Section 1030(a)(5)(A)

and (c)(4).

                                  NOTICE OF FORFEITURE

              18 U.S.C. §§ 981, 982, 1030; 21 U.S.C. § 853; and 28 U.S.C. § 2461.

       1.      The allegations contained in Counts 1-4 of this Indictment are realleged and

incorporated by reference for the purpose of alleging forfeiture.

The Grand Jury hereby finds that:

       2.      There is probable cause that the property described in this NOTICE OF

FORFEITURE is subject to forfeiture pursuant to the statutes described herein.

       3.      Pursuant to Federal Rule of Criminal Procedure 32.2(a), the United States

of America gives notice to the defendant, PAVEL TSURKAN, that, in the event of the

defendant’s conviction of the offense charged in Count 1 of this Indictment, the United

States intends to forfeit the defendant’s property as further described in this NOTICE OF

FORFEITURE.

       4.      Upon conviction of 18 U.S.C. § 1030, as set forth in Count 1 of this

Indictment, the defendant shall forfeit to the United States of America any property, real

or personal, which constitutes or is derived from proceeds traceable to the violations,

pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

                                  SUBSTITUTE ASSETS

       5.      If any of the property described above, as a result of any act or omission of

the defendant:

       (a)     cannot be located upon the exercise of due diligence;

                                         Page 8 of 10

      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 8 of 10
       (b)    has been transferred or sold to, or deposited with, a third party;

       (c)    has been placed beyond the jurisdiction of the court;

       (d)    has been substantially diminished in value; or

       (e)    has been comingled with other property which cannot be divided without

              difficulty,

the United States of America shall be entitled to and intends to seek forfeiture of

substitute property pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §§

982(b)(1), 1030(i)(2), and 28 U.S.C. § 2461(c).

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

                                        Page 9 of 10

      Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 9 of 10
        All pursuant to 18 U.S.C. §§ 981, 982, 1030; 21 U.S.C. § 853; and 28 U.S.C. §

2461.

        A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Adam Alexander
ADAM ALEXANDER
United States of America
Assistant U.S. Attorney



s/ Adam Alexander for
C. ALDEN PELKER
United States of America
Trial Attorney



s/ Bryan Schroder
BRYAN SCHRODER
United States of America
United States Attorney


DATE:         October 15, 2019




                                      Page 10 of 10

     Case 3:19-cr-00109-RRB-DMS Document 2 Filed 10/15/19 Page 10 of 10
